      8:21-cb-00004-SMB Doc # 4 Filed: 04/21/21 Page 1 of 1 - Page ID # 27




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                8:21CB4

       vs.
                                                                   ORDER
JAMES BADER,

                        Defendant.


       This matter is before the court on Government’s Motion to Dismiss (Filing No. 3).
Government’s Motion to Dismiss (Filing No. 3) is granted. This case which involves, Violation
Notice 9182747-NE14, is dismissed.
       The CVB Initial Appearance set for 4/27/2021 at 9:00 AM in Courtroom 7, Roman L.
Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE before Magistrate Judge Susan
M. Bazis is canceled.

       Dated this 21st day of April, 2021.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
